EXHIBIT 10.37


 
August 30, 2006


 
Ms. Cheryl Barre
771 Parkside Trail
Marietta, GA  30064


Dear Cheryl:
 
It is with great pleasure that we hereby confirm your employment as Chief
Marketing Officer of Arby’s Restaurant Group, Inc. (Arby’s) on the terms and
conditions set forth in this letter agreement and in the attached term sheet
(the “Term Sheet”), which Term Sheet is hereby incorporated herein by
reference.  You further agree to accept election and to serve as a director,
officer, manager or representative of any subsidiary of Arby’s without any
compensation therefor, other than as provided in this letter agreement.  You
will report to the Chief Executive Officer of Arby’s and your duties will be
performed primarily at the corporate headquarters of Arby’s in Atlanta, Georgia.
 
1. Term.  The term of your employment hereunder shall be effective as of
September 10, 2006 (herein after referred to as the “Effective Date”)and shall
continue through the third anniversary of the Effective Date (the “Initial
Term”); provided, however, that the term of your employment hereunder may be
extended for additional one year periods beyond the expiration of the Initial
Term (the Initial Term together with any extension shall be referred to
hereinafter as the “Employment Term”) if (a) you provide written notice to
Arby’s (a “Renewal Notice”) of your desire to so extend your employment by no
later than (i) in the case of the first one year extension beyond the Initial
Term, the second anniversary of the Effective Date and (ii) in the case of any
subsequent one year extension, the date that is one year prior to the expiration
of the Employment Term, and (b) Arby’s delivers to you, within 35 days following
such anniversary or date, as applicable, a notice of acceptance (an “Acceptance
Notice”) of such extension.  In the event that either you do not deliver a
timely Renewal Notice to Arby’s or Arby’s does not deliver an Acceptance Notice
to you (either because Arby’s delivered a notice to you rejecting your request
to extend the Employment Term or because Arby’s failed to deliver any notice in
a timely manner), then your employment hereunder shall terminate as of the
earlier of (a) the expiration of the Employment Term or (b) upon a termination
of your employment (i) by the Company “without cause” (ii) for “cause” or (iii)
by you due to a “Triggering Event” (each term as hereinafter defined).
 
2. Termination Without Cause or due to a Triggering Event.
 
(a) In the event your employment is terminated by Arby’s “without cause” (as
hereinafter defined) or by you due to a “Triggering Event” (as hereinafter
defined):
 
(i) Arby’s shall, commencing on the date of such termination of employment, pay
to you an amount (the “First Year Payment”) equal to your annual base rate of
salary in effect as of the effective date of such termination, payable in
semi-monthly installments for a period of twelve (12) months; provided, that, if
the date of your termination is after an initial public offering of Arby’s
Capital Stock on a nationally recognized stock exchange and if required to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and any Treasury regulations or other guidance promulgated thereunder,
you will receive one half (1/2) of the First Year Payment on the six-month
anniversary of the date of your termination in a lump sum payment, and the
remaining half of the First Year Payment shall thereafter be paid in
semi-monthly installments for the remainder of such twelve-month period;
 
(ii) Arby’s shall, commencing twelve (12) months after the effective date of
such termination of your employment, pay to you an amount equal your annual base
rate of salary in effect as of the effective date of such termination for an
additional period of twelve (12) months (the “Second Year Payment Period”);
provided, however, that if you have secured employment or are providing
consulting services prior to or during the Second Year Payment Period, such
semi-monthly payments required to be made to you by Arby’s during the Second
Year Payment Period will be offset by compensation you earn from any such
employment or services during the Second Year Payment Period;
 
 
 

--------------------------------------------------------------------------------

 
(iii) If your termination occurs after your first year of employment, Arby’s
shall, within thirty (30) days after the effective date of such termination pay
to you a lump sum amount equal to the product of your annual target incentive
for the year in which your employment terminates multiplied by a fraction, the
numerator of which is the number of days from January 1st of the year in which
your employment terminated through the date of such termination and the
denominator of which is 365.
 
(iv) at your election you will be entitled to continue your coverage under all
health and medical insurance policies maintained by Arby's for the greater of
(I) the time period commencing immediately following your termination of your
employment and ending when you cease receiving payments pursuant to clause
(a)(ii) above and (II) eighteen (18) months following the termination of your
employment, in each case in fulfillment of Arby’s obligations to you under
Section 4980B of the Code or under Part 6 of Title I of the Employee Retirement
Income Security Act of 1974, as amended, the cost of such coverage to be
allocated between you and Arby’s in a manner consistent with the percentage
allocation of the costs thereof applicable immediately prior to the termination
of your employment; and
 
(v) you will automatically become vested in that number of outstanding unvested
stock options granted to you by Triarc, if any, in which you would have been
vested if you had remained employed by Arby’s through the date which is the
earlier of (x) the third anniversary of the Effective Date or (y) the last day
of the Second Year Payment Period and any stock options that would have remained
unvested as of such date shall be automatically forfeited as of the date of your
termination, and each vested stock option must be exercised within the earlier
of (I) one (1) year following your termination or (II) the date on which such
stock option expires, or be forfeited. This treatment of stock options is
subject to the approval of Triarc’s Compensation / Performance Compensation
Subcommittee.
 
(b) A termination by Arby’s “without cause” shall mean the termination of your
employment by Arby’s for any reason other than those reasons set forth in
clauses (i)-(ix) of paragraph 4 of this letter agreement; it being understood
that a termination of your employment hereunder upon the expiration of the
Employment Term shall not be deemed to be a termination by Arby’s without cause.
 
(c) The payment of any monies and provision of any benefits to you pursuant to
this paragraph 2 shall be subject to your prior execution and delivery to Arby’s
of a release substantially in the form set forth in Exhibit 1 and, if
applicable, your not having revoked such release during the seven-day revocation
period described therein, failing which, except to the extent required by law,
Arby’s shall be relieved of all of its obligations hereunder.
 
(d) For purposes of this letter agreement, “Triggering Event” shall mean: (i) a
material reduction in your responsibilities as Chief Marketing Officer of
Arby’s; (ii) a requirement that you report to any person other than the Chief
Executive Officer of Arby’s or the Board; (iii) a reduction in your then current
base salary (as described in the Term Sheet), or target bonus percentage (as
described in the Term Sheet); or (iv) without your consent, relocation to a work
situs not in the Atlanta, Georgia greater metropolitan area; provided that a
Triggering Event shall only be deemed to have occurred if, no later than thirty
(30) days following the time you learn of the circumstances constituting a
Triggering Event, you provide a written notice to Arby’s containing reasonable
details of such circumstances and within thirty (30) days following the delivery
of such notice to Arby’s, Arby’s has failed to cure such circumstances.
 
3. Treatment of Stock Options on Termination due to Disability.  In the event
your employment is terminated by Arby’s due to “Disability” (as hereinafter
defined), you will automatically become vested in that number of outstanding
unvested  stock options granted to you by Triarc, if any, in which you would
have been vested if you had remained employed by Arby’s through the date which
is the earlier of (x) the third anniversary of the Effective Date or (y) the
last day of the Second Year Payment Period and any stock options that would have
remained unvested as of such date shall be automatically forfeited as of the
date of your termination, and each vested stock option must be exercised within
the earlier of (I) one (1) year following your termination or (II) the date on
which such stock option expires, or be forfeited. This treatment of stock
options is subject to the approval of Triarc’s Compensation / Performance
Compensation Subcommittee.
 
4. Cause.  For purposes of this agreement, “cause” means: (i) commission of any
act of fraud or gross negligence by you in the course of your employment
hereunder that, in the case of gross negligence, has a material adverse effect
on the business or financial condition of Arby’s or any of its affiliates; (ii)
willful material misrepresentation at any time by you to the Chief Executive
Officer or the Board; (iii) voluntary termination by you of your employment
(other than on account of a Triggering Event) or the willful failure or refusal
to comply with any of your material obligations hereunder or to comply with a
reasonable and lawful instruction of the Chief Executive Officer or the Board;
(iv) engagement by you in any conduct or the commission by you of any act that
is, in the reasonable opinion of the Board, materially injurious or detrimental
to the substantial interest of Arby’s or any of its affiliates; (v) your
indictment for any felony, whether of the United States or any state thereof or
any similar foreign law to which you may be subject; (vi) any failure
substantially to comply with any written rules, regulations, policies or
procedures of Arby’s furnished to you that, if not complied with, could
reasonably be expected to have a material adverse effect on the business of
Arby’s or any of its affiliates; (vii) any willful failure to comply with Arby’s
policies regarding insider trading; (viii) your death; or (ix) your inability to
perform all or a substantial part of your duties or responsibilities on account
of your illness (either physical or mental) for more than 90 consecutive
calendar days or for an aggregate of 150 calendar days during any consecutive
nine month period (“Disability”).
 
 
 

--------------------------------------------------------------------------------

 
5. Return of Property.  Upon any termination of your employment with Arby’s, you
will promptly return to Arby’s all property provided to you and owned by Arby’s
or any of its affiliates, including, but not limited to, credit cards,
computers, personal data assistants, automobiles, cell phones and files.
 
6. Noncompete/Nonsolicitation/Employee No-Hire.
 
(a) You acknowledge that as Arby’s Chief Marketing Officer you will be involved,
at the highest level, in the development, implementation, and management of
Arby’s business strategies and plans, including those which involve Arby’s
finances, marketing and other operations, and acquisitions and, as a result, you
will have access to Arby’s most valuable trade secrets and proprietary
information. By virtue of your unique and sensitive position, your employment by
a competitor of Arby’s represents a material unfair competitive danger to Arby’s
and the use of your knowledge and information about Arby’s business, strategies
and plans can and would constitute a competitive advantage over Arby’s.  You
further acknowledge that the provisions of this paragraph 6 are reasonable and
necessary to protect Arby’s legitimate business interests.
 
(b) In view of clause (a) above, you hereby covenant and agree that during your
employment with Arby’s (except in the proper discharge of your duties hereunder)
and for a period of twenty-four (24) months following the termination of your
employment with Arby’s:
 
(i) in any state or territory of the United States (and the District of
Columbia) where Arby’s maintains restaurants, you will not engage or be engaged
in any capacity, “directly or indirectly” (as defined below), except as a
passive investor owning less than a two percent (2%) interest in a publicly held
company, in any business or entity that owns and/or franchises more than 3,000
restaurant units in the United States in which 50% or more of the revenues of
such business or entity (including, without limitation, royalties earned as a
franchisor) is derived from the sale of sandwiches;
 
(ii) you will not, directly or indirectly, without Arby’s prior written consent,
hire or cause to be hired, solicit or encourage to cease to work with Arby’s or
any of its subsidiaries or affiliates, any person who is at the time of such
activity, or who was within the six (6) month period preceding such activity, an
employee of Arby’s or any of its subsidiaries or affiliates at the level of
director or any more senior level or a consultant under contract with Arby’s or
any of its subsidiaries or affiliates and whose primary client is such entity or
entities; and
 
(iii) you will not, directly or indirectly, solicit, encourage or cause any
franchisee or supplier of Arby’s or any of its subsidiaries or affiliates to
cease doing business with Arby’s or subsidiary or affiliate, or to reduce the
amount of business such franchisee or supplier does with Arby’s or such
subsidiary or affiliate.
 
(c) For purposes of this paragraph 6, “directly or indirectly” means in your
individual capacity for your own benefit or as a shareholder, lender, partner,
member or other principal, officer, director, employee, agent or consultant of
or to any individual, corporation, partnership, limited liability company,
trust, association or any other entity whatsoever; provided, however, that you
may own stock in Arby’s and may operate, directly or indirectly, Arby’s
restaurants as a franchisee without violating paragraphs 6(b)(i) or 6(b)(iii).
 
(d) If any competent authority having jurisdiction over this paragraph 6
determines that any of the provisions of this paragraph 6 is unenforceable
because of the duration or geographical scope of such provision, such competent
authority shall have the power to reduce the duration or scope, as the case may
be, of such provision and, in its reduced form, such provision shall then be
enforceable.
 
7. Confidential Information.  You agree to treat as confidential and not to
disclose to anyone other than Arby’s and its subsidiaries and affiliates, and
their respective officers, directors, employees and agents, and you agree that
you will not at any time during your employment and for a period of four years
thereafter, without the prior written consent of Arby’s, divulge, furnish, or
make known or accessible to, or use for the benefit of anyone other than Arby’s,
its subsidiaries, and affiliates, any information of a confidential nature
relating in any way to the business of Arby’s or its subsidiaries or affiliates,
or any of their respective franchisees, suppliers or distributors, unless (i)
you are required to disclose such information by requirements of law, (ii) such
information is in the public domain through no fault of yours, or (iii) such
information has been lawfully acquired by you from other sources unless you know
that such information was obtained in violation of an agreement of
confidentiality. You further agree that during the period referred to in the
immediately preceding sentence you will refrain from engaging in any conduct or
making any statement, written or oral that is disparaging of Arby’s, any of its
subsidiaries or affiliates or any of their respective directors or officers.
Arby’s agrees during the period referred to in the first sentence of this
paragraph 7 that each then current member of the Board and each of Arby’s then
current executive officers shall refrain from making any statement, written or
oral, that is disparaging of you, your personal reputation or professional
competency.
 
 
 

--------------------------------------------------------------------------------

 
8. Enforcement.  You agree that, in addition to any other remedy provided at law
or in equity, (a) Arby’s shall be entitled to a temporary restraining order, and
both preliminary and permanent injunctive relief restraining you from violating
any of the provisions of paragraphs 6 or 7 of this letter agreement (in
recognition of the fact that damages in the event of a breach by you of
paragraphs 6 or 7 of this letter agreement would be difficult if not impossible
to ascertain and inadequate to remedy), (b) you will indemnify and hold Arby’s
and its affiliates harmless from and against any and all damages or losses
incurred by Arby’s or any of its affiliates (including reasonable attorneys’
fees and expenses) as a result of any willful or reckless violation by you of
any such provisions and (c) upon any such willful or reckless violation by you,
Arby’s’ remaining obligations under this letter agreement, if any, shall cease
(other than payment of your base salary through the date of termination of your
employment and any earned but unpaid vacation, and other than as may otherwise
be required by law).
 
9. Governing Law; Jurisdiction and Venue; Entire Agreement; Jury Trial Waiver.
 
(a) It is the intent of the parties hereto that all questions with respect to
the construction of this letter agreement and the rights and liabilities of the
parties hereunder shall be determined in accordance with the laws of the State
of Delaware, without regard to principles of conflicts of laws thereof that
would call for the application of the substantive law of any jurisdiction other
than the State of Delaware.
 
(b) Each party irrevocably agrees for the exclusive benefit of the other that
any and all suits, actions or proceedings relating to paragraphs 6, 7, and, as
it relates to paragraphs 6 and 7, paragraphs 8 and 9 of this letter agreement
(collectively, “Proceedings” and, individually, a “Proceeding”)  shall be
maintained in either the courts of the State of Delaware or the federal District
Courts sitting in Wilmington, Delaware (collectively, the “Chosen Courts”) and
that the Chosen Courts shall have exclusive jurisdiction to hear and determine
or settle any such Proceeding and that any such Proceedings shall only be
brought in the Chosen Courts.  Each party irrevocably waives any objection that
it may have now or hereafter to the laying of the venue of any Proceedings in
the Chosen Courts and any claim that any Proceedings have been brought in an
inconvenient forum and further irrevocably agrees that a judgment in any
Proceeding brought in the Chosen Courts shall be conclusive and binding upon it
and may be enforced in the courts of any other jurisdiction.
 
(c) Each of the parties hereto agrees that this letter agreement involves at
least $100,000 and that this letter agreement has been entered into in express
reliance on Section 2708 of Title 6 of the Delaware Code.  Each of the parties
hereto irrevocably and unconditionally agrees that, to the extent such party is
not otherwise subject to service of process in the State of Delaware, service of
process may be made on such party by pre-paid certified mail with a validated
proof of mailing receipt constituting evidence of valid service sent to such
party at the address set forth in this letter agreement, as such address may be
changed from time to time pursuant hereto, and that service made pursuant to
this paragraph 9(c) shall, to the fullest extent permitted by applicable law,
have the same legal force and effect as if served upon such party personally
within the State of Delaware.
 
(d) This letter agreement contains the entire agreement among the parties with
respect to the matters covered herein and supersedes all prior agreements,
written or oral, with respect thereto. This letter agreement may only be
amended, superseded, cancelled, extended or renewed and the terms hereof waived,
by a written instrument signed by the parties hereto, or in the case of a
waiver, by the party waiving compliance.
 
(e) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE,
AMONG THE PARTIES HERETO ARISING OUT OF OR RELATED TO THIS LETTER AGREEMENT OR
ANY OTHER AGREEMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR FOR ANY COUNTERCLAIM THEREIN.  THE PARTIES HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
 


[remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
10. Arbitration.  Except to the extent specifically contemplated by paragraph
9(b) of this letter agreement, all disputes arising in connection with your
employment with Arby’s (whether based on contract or tort or upon any federal,
state or local statute, including but not limited to claims asserted under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, any state Fair Employment Practices Act and/or the Americans with
Disability Act) or any rights arising pursuant to this letter agreement shall,
at the election of either you or Arby’s, be submitted to JAMS/ENDISPUTE for
resolution in arbitration in accordance with the rules and procedures of
JAMS/ENDISPUTE. Either party shall make such election by delivering written
notice thereof to the other party at any time (but not later than 45 days after
such party receives notice of the commencement of any administrative or
regulatory proceeding or the filing of any lawsuit relating to any such dispute
or controversy) and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this paragraph 10.  Any such
proceedings shall take place in Atlanta, Georgia before a single arbitrator who
shall have the right to award to any party to such proceedings any right or
remedy that is available under applicable law (including, without limitation,
ordering the losing party to reimburse the reasonable legal fees and expenses
incurred by the winning party with respect to such proceedings).  The resolution
of any such dispute or controversy by the arbitrator appointed in accordance
with the procedures of JAMS/ENDISPUTE shall be final and binding. Judgment upon
the award rendered by such arbitrator may be entered in any court having
jurisdiction thereof.
 
THIS PARAGRAPH 10 IS SPECIFICALLY ACKNOWLEDGED AND AGREED BY:
 

 ARBY'S RESTAURANT GROUP, INC.  
 
/s/ Roland Smith            
 
/s/ Cheryl Barre        
 Name: Roland Smith Cheryl Barre  Title: Chief Executive Officer  



11. Legal Fees.  Subject to paragraph 10 above, each party shall pay his or its
own costs for any arbitration or litigation, as applicable, initiated in
connection with any disputes arising in connection with your employment with
Arby’s, with the cost of the arbitrator, if applicable, to be equally divided
between the parties.
 
12. Survivability.  The provisions of paragraphs 6, 7, 8, 9, 10, 11 and 13 shall
specifically survive any termination of this letter agreement.
 
13. Notices.  Any notice given pursuant to this letter agreement to any party
hereto shall be deemed to have been duly given when mailed by registered or
certified mail, return receipt requested, or by overnight courier, or when hand
delivered as follows:
 
 
If to Arby’s on or after the Effective Date:

 
 
Arby’s Restaurant Group, Inc.

 
1155 Perimeter Center West

 
Atlanta, Georgia 30338

 
Attn: CEO

 
If to you, at the address set forth on the first page of this letter agreement
 
or at such other address as either party shall from time to time designate by
written notice, in the manner provided herein, to the other party hereto.
 
14. Tax Withholding.  You agree that Arby’s may withhold from any amounts
payable to you hereunder all federal, state, local or other taxes that Arby’s
determines are required to be withheld pursuant to any applicable law or
regulation. You further agree that if the Internal Revenue Service or other
taxing authority (each, a “Taxing Authority”) asserts a liability against Arby’s
for failure to withhold taxes on any payment hereunder, you will pay to Arby’s
the amount determined by such Taxing Authority (other than penalty or interest
amounts unless such payment is made after 30 days of the delivery of such notice
to you, in which case you shall be responsible for such penalties and interest)
that had not been withheld within thirty (30) days of notice to you of such
determination. Such notice shall include a copy of any correspondence received
from a Taxing Authority with respect to such withholding.
 
15. Expense Reimbursement.  You will be entitled to reimbursement for all of
your reasonable and necessary business expenses, including reasonable cell
phone, travel, lodging and entertainment expenses, in accordance with Arby’s
business expense reimbursement policy as in effect from time to time and upon
submission of appropriate documentation and receipts.
 

 
 

--------------------------------------------------------------------------------

 
 
If you agree with the terms outlined above and in the Term Sheet, please date
and sign the copy of this letter agreement enclosed for that purpose and return
it to me.
 

 Sincerely,  
 
ARBY'S RESTAURANT GROUP, INC.
 
 
/s/ Roland Smith            
   Name: Roland Smith    Title: Chief Executive Officer
 Agreed and Accepted
 
 
/s/ Cheryl Barre        
   Cheryl Barre  



 

 
 

--------------------------------------------------------------------------------

 

Cheryl Barre
Chief Marketing Officer
Arby’s Restaurant Group, Inc.


Employment Term Sheet


PROVISION
TERM
COMMENTS
Base Salary
325,000  / year
 
 
Annual Incentive
Target annual bonus
Percentage equal to
75% of base salary
Company and individual performance assessed for each fiscal year relative to
objectives agreed to in advance between the company and the Board’s compensation
committee. 2006 bonus will be a prorated payment based on performance targets
set per the Operating Plan reforecast for Quarters 2 – 4, 2006.  The 2006 Bonus
will be guaranteed at 140,250.
Benefits
 
Benefits as are generally made available to other senior executives of Arby’s,
including participation in health/medical and insurance programs and in car
allowance programs of $1,400 / month.  ARG will reimburse COBRA continuation
premiums until ARG insurance is effective.
Vacation
(4) Four weeks per year
 
 
Stock Options
50,000 Option Grant
(# of Options)
Stock options to be recommended for approval by the Compensation Committee as
soon as practicable. Per the Non-Incentive Stock Option Agreement stock options
vest over a 3 year period at 1/3 each year.
Relocation Policy
ARG Relocation Policy
(See attachment)
 
Note: Not applicable
Comprehensive relocation program provided through Cartus (formerly Cendant).
 
Contact Information:
Mary Augustine or
Lisa Clanslone
(203) 205-3400
Employment Contract
3 Years
Terms as are generally made available to other senior executives of Arby’s
including change of control protection and involuntary separation salary
continuance for 24 months.



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1
GENERAL RELEASE
 
AND COVENANT NOT TO SUE
 
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
 
Cheryl Barre (the “Executive”), on her own behalf and on behalf of her
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present, in consideration for the amounts payable and benefits
to be provided to the undersigned under that Letter Agreement dated as of August
30, 2006 (the “Employment Agreement”) between the Executive and Arby’s
Restaurant Group, Inc., a Delaware corporation (the “Company”), does hereby
covenant not to sue or pursue any litigation (or file any charge or otherwise
correspond with any Federal, state or local administrative agency), arbitration
or other proceeding against, and waives, releases and discharges the Company,
Triarc Companies, Inc. and their respective assigns, affiliates, subsidiaries,
parents, predecessors and successors, and the past and present shareholders,
employees, officers, directors, representatives and agents or any of them
(collectively, the “Company Group”), from any and all claims, demands, rights,
judgments, defenses, actions, charges or causes of action whatsoever, of any and
every kind and description, whether known or unknown, accrued or not accrued,
that the Executive ever had, now has or shall or may have or assert as of the
date of this General Release and Covenant Not to Sue against any member of the
Company Group, including, without limiting the generality of the foregoing, any
claims, demands, rights, judgments, defenses, actions, charges or causes of
action related to employment or termination of employment or that arise out of
or relate in any way to the Age Discrimination in Employment Act of 1967
(“ADEA,” a law that prohibits discrimination on the basis of age), the National
Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state
and local laws relating to discrimination on the basis of age, sex or other
protected class, all claims under Federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs; provided, however, that nothing herein shall release any member of the
Company Group from any of its obligations to the Executive under the Employment
Agreement or any rights the Executive may have to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group.
The Executive further agrees that this General Release and Covenant Not to Sue
may be pleaded as a full defense to any action, suit, arbitration or other
proceeding covered by the terms hereof which is or may be initiated, prosecuted
or maintained by the Executive, his heirs or assigns. Notwithstanding the
foregoing, the Executive understands and confirms that he is executing this
General Release and Covenant Not to Sue voluntarily and knowingly, and this
General Release and Covenant Not to Sue shall not affect the Executive’s right
to claim otherwise under ADEA. In addition, the Executive shall not be precluded
by this General Release and Covenant Not to Sue from filing a charge with any
relevant Federal, State or local administrative agency, but the Executive agrees
not to participate in any such administrative proceeding (other than any
proceeding brought by the Equal Employment Opportunity Commission), and agrees
to waive the Executive’s rights with respect to any monetary or other financial
relief arising from any such administrative proceeding.
 
In consideration for the amounts payable and benefits to be provided to the
Executive under the Employment Agreement, the Executive agrees to cooperate, at
the expense of the Company Group, with the members of the Company Group in
addition with all litigation relating to the activities of the Company and its
affiliates during the period of the Executive’s employment with the Company
including, without limitation, being available to take depositions and to be a
witness at trial, help in preparation of any legal documentation and providing
affidavits and any advice or support that the Company or any affiliate thereof
may request of the Executive in connection with such claims.
 
In furtherance of the agreements set forth above, the Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right to release claims which the
Executive does not know or suspect to exist at the time of executing a release,
which claims, if known, may have materially affected the Executive’s decision to
give such a release. In connection with such waiver and relinquishment, the
Executive acknowledges that he is aware that he may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which he now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of the Executive to fully,
finally and forever release all such matters, and all claims relating thereto
which now exist, may exist or theretofore have existed, as specifically provided
herein. The Executive acknowledges and agrees that this waiver shall be an
essential and material term of the release contained above. Nothing in this
paragraph is intended to expand the scope of the release as specified herein.
 
This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Georgia, applicable to agreements
made and to be performed entirely within such State.
 
To the extent that the Executive is forty (40) years of age or older, this
paragraph shall apply. The Executive acknowledges that he has been offered a
period of time of at least twenty-one (21) days to consider whether to sign this
General Release and Covenant Not to Sue, which he has waived, and the Company
agrees that the Executive may cancel this General Release and Covenant Not to
Sue at any time during the seven (7) days following the date on which this
General Release and Covenant Not to Sue has been signed by all parties to this
General Release and Covenant Not to Sue. In order to cancel or revoke this
General Release and Covenant Not to Sue, the Executive must deliver to the
General Counsel of the Company written notice stating that the Executive is
canceling or revoking this General Release and Covenant Not to Sue. If this
General Release and Covenant Not to Sue is timely cancelled or revoked, none of
the provisions of this General Release and Covenant Not to Sue shall be
effective or enforceable and the Company shall not be obligated to make the
payments to the Executive or to provide the Executive with the other benefits
described in the Employment Agreement and all contracts and provisions modified,
relinquished or rescinded hereunder shall be reinstated to the extent in effect
immediately prior hereto.
 
The Executive agrees that as part of the consideration for this General Release
and Covenant Not to Sue, he will not make disparaging or derogatory remarks,
whether oral or written, about the Company Group.
 
Each of the Executive and the Company acknowledges and agrees that it has
entered into this General Release and Covenant Not to Sue knowingly and
willingly and has had ample opportunity to consider the terms and provisions of
this General Release and Covenant Not to Sue.
 
IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this _______________ day of
_______________, __.
 


                    
Cheryl Barre
 
 
ARBY’S RESTAURANT GROUP, INC.


 
                    

 
Name: ___________________________

 
Title: ____________________________

